MAINE	SUPREME	JUDICIAL	COURT	 	          	     	    					  				Reporter	of	Decisions	
Decision:	 2016	ME	135	
Docket:	   And-15-147	
Argued:	   March	1,	2016	 	
Decided:	  August	16,	2016	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  STATE	OF	MAINE	
                                           	
                                          v.	
                                           	
                                  ALI	M.	MAHMOUD	
	
	
MEAD,	J.	

      [¶1]	 	 Ali	 M.	 Mahmoud	 appeals	 from	 a	 judgment	 of	 conviction	 of	 one	

count	 of	 assault	 (Class	 D),	 17-A	 M.R.S.	 §	 207(1)(A)	 (2015),	 entered	 by	 the	

Superior	Court	(Androscoggin	County,	Warren,	J.)	after	a	jury	trial.		On	appeal,	

Mahmoud	 contends	 that	 the	 court	 committed	 prejudicial	 error	 by	 failing	 to	

give	 his	 proposed	 jury	 instructions	 on	 eyewitness	 identification.	 	 We	 affirm	

the	judgment.	

                                   I.		BACKGROUND	

      [¶2]	 	 Viewed	 in	 the	 light	 most	 favorable	 to	 the	 State,	 the	 record	

establishes	the	following	facts.		State	v.	Cote,	2015	ME	78,	¶	2,	118	A.3d	805.		

On	 July	 22,	 2013,	 the	 victim,	 a	 tow-truck	 driver,	 and	 his	 friend	 were	 looking	

for	illegally	parked	cars	in	Lewiston.		Around	11	p.m.,	the	victim	began	loading	
2	 	

an	 illegally	 parked	 car	 onto	 his	 tow	 truck	 when	 the	 car’s	 owner	 returned	 to	

the	car	and	a	verbal	confrontation	arose.		Multiple	people	in	the	neighboring	

area	gathered	around,	including	Mahmoud.		To	assist	with	a	language	barrier	

between	 the	 victim	 and	 the	 car’s	 owner,	 Mahmoud	 acted	 as	 a	 translator	 for	

about	 five	 minutes	 to	 facilitate	 a	 discussion	 about	 whether	 the	 “drop	 fee”	

would	be	reduced.		After	the	confrontation	began	to	escalate,	the	victim	asked	

his	 friend	 to	 call	 9-1-1.	 	 Mahmoud	 then	 attempted	 to	 punch	 the	 victim	 but	

missed,	and	the	victim	grabbed	a	six-foot-long	metallic	pole	to	defend	himself,	

at	 which	 point	 Mahmoud	 walked	 away.	 	 The	 victim	 bent	 down	 to	 finish	

affixing	the	tow	dolly	to	the	vehicle	when	Mahmoud	returned	and	kicked	the	

victim	 in	 the	 face,	 fracturing	 his	 eye	 socket.	 	 The	 victim	 stood	 up	 and	 saw	

Mahmoud	standing	nearby	“ready	to	fight.”	

       [¶3]		Immediately	thereafter,	police	approached	the	area	and	Mahmoud	

ran	 a	 short	 distance	 away.	 	 Several	 police	 officers	 arrived	 at	 the	 scene	 and	

spoke	with	the	victim,	who	described	Mahmoud	as	a	tall,	Somali	man	wearing	

an	 orange	 hat,	 a	 gray	 shirt,	 and	 gray	 shorts.	 	 The	 victim	 then	 pointed	 to	

Mahmoud,	who	at	that	time	was	standing	outside	a	building	a	short	distance	

away.		Contemporaneous	with	the	victim’s	identification,	a	bystander	gave	the	

same	description	of	the	suspect	to	a	different	officer	and	also	gestured	toward	
   	                                                                                   3	

Mahmoud.	 	 As	 the	 officers	 approached	 Mahmoud,	 he	 started	 taking	 off	

running	and	ran	out	of	sight	into	a	nearby	apartment	building.	

       [¶4]		Two	officers	gave	chase,	and	upon	entering	the	apartment	building	

the	officers	heard	someone	upstairs	say	something	to	the	effect	of	“[w]ho	are	

you,	I	don’t	know	you	.	.	.	[g]et	out	of	my	apartment	.	.	.	I’m	not	letting	you	in.”		

The	 police	 then	 encountered	 Mahmoud	 descending	 the	 stairs.	 	 Notably,	

Mahmoud	was	no	longer	wearing	an	orange	hat	and	had	some	facial	hair—an	

attribute	 that	 the	 victim	 and	 the	 bystander	 had	 not	 mentioned	 in	 describing	

the	 assailant.	 	 Mahmoud	 did,	 however,	 match	 the	 description	 in	 all	 other	

respects,	 and	 both	 police	 officers	 later	 identified	 Mahmoud	 as	 the	 same	

person	that	had	run	away	from	them	into	the	apartment	building.		Mahmoud	

was	 arrested,	 and	 while	 being	 taken	 into	 custody	 spontaneously	 said	 to	 the	

officers,	“I	didn’t	punch	him.”	

       [¶5]		The	officers	escorted	Mahmoud	out	of	the	apartment	building	to	a	

police	 cruiser	 that	 was	 parked	 near	 the	 victim	 and	 his	 friend.	 	 As	 officers	

approached	 the	 cruiser	 with	 Mahmoud	 in	 custody,	 the	 victim	 and	 his	 friend	

each	identified	Mahmoud	as	the	assailant.		At	trial	the	victim’s	friend	testified	

that	she	identified	Mahmoud	after	being	asked	by	a	police	officer	whether	he	

was	the	assailant,	but	an	officer	testified	to	the	contrary,	saying,	“I	did	not	ask	
4	 	

[the	 victim	 or	 his	 friend]	 if	 that	 was	 the	 subject.	 	 They	 both	 without	 being	

asked	 identified	 [Mahmoud]	 as	 the	 subject.”	 	 No	 identification	 procedures,	

such	as	a	lineup,	were	conducted	after	the	positive	identifications	that	night.	

                             II.		PROCEDURAL	HISTORY	

	      [¶6]	 	 In	 August	 2014,	 Mahmoud	 was	 charged	 by	 complaint	 with	 one	

count	 of	 refusing	 to	 submit	 to	 arrest	 (Class	 D),	 17-A	 M.R.S.	 §	 751-B(1)(B)	

(2015),	and	one	count	of	assault	(Class	D),	17-A	M.R.S.	§	207(1)(A).		The	court	

held	a	jury	trial	on	February	17−18,	2015.		At	no	point	either	before	or	during	

the	 trial	 did	 Mahmoud	 seek	 to	 exclude	 his	 identification	 by	 any	 of	 the	

witnesses.	

       [¶7]		At	trial,	Mahmoud’s	proposed	jury	instructions	included,	“You	may	

consider	 the	 following	 in	 evaluating	 the	 accuracy	 of	 an	 eyewitness	

identification:	risks	of	cross-racial	identification,	risks	of	identification	under	

stress,	 at	 best,	 weak	 correlation	 between	 the	 witness’s	 confidence	 and	

accuracy	 of	 the	 identification,	 [and]	 the	 influence	 of	 any	 suggestive	

identification	circumstances.”	

       [¶8]		The	State	opposed	Mahmoud’s	proposed	instructions,	contending	

that	jury	instructions	on	eyewitness	identification	are	improper	as	a	matter	of	

law	 based	 on	 State	 v.	 Lavoie,	 561	 A.2d	 1021	 (Me.	 1989),	 discussed	 infra,	
    	                                                                                       5	

among	other	precedents.		The	court	rejected	the	State’s	argument,	reasoning	

that	courts	“generally	seem	to	be	evolving	toward	at	least	telling	jurors	they	

ought	 to	 consider	 carefully	 eye	 witness	 testimony	 and	 [listing]	 some	 of	 the	

factors	that	they	might	want	to	consider.”		Although	the	court	agreed	to	give	

an	instruction	on	eyewitness	identification,	the	court	did	not	give	Mahmoud’s	

proposed	instructions	verbatim,	stating,	

          [B]ut	 I’m	 not	 going	 to	 go	 as	 far	 as	 the	 [proposed]	 instruction	 for	
          some	 of	 the	 reasons	 mentioned	 in	 Justice	 Alexander’s	
          commentary	 [see	 Alexander,	 Maine	 Jury	 Instruction	 Manual	
          §	6-22A	 at	 6-38−6-42	 (2016	 ed.)]	 and	 for	 some	 other	 reasons,	
          which	is	I	don’t	think	I	should	be	mentioning	to	a	jury	.	.	.	studies	
          that	 are	 not	 before	 the	 jury	 and	 are	 not	 subject	 to	
          cross-examination	and	that	I	actually	haven’t	conducted	and	can’t	
          vouch	for	their	accuracy.		I	don’t	think	I	should	be	announcing	as	a	
          matter	 of	 judicial	 notice	 that	.	.	.	certain	 sociolog[ical]	 studies	 are	
          correct	or	are	worth	considering.	
	
          [¶9]	 	 The	 court	 gave	 the	 following	 jury	 instruction,	 in	 pertinent	

part:		

          [Y]ou	 should	 carefully	 consider	 any	 testimony	 relating	 to	 eye	
          witness	 identification.	 	 For	 instance,	 you	 should	 consider	 the	
          following	 in	 determining	 the	 accuracy	 of	 any	 eye	 witness	
          identification[:]	 whether	 the	 accuracy	 of	 an	 eye	 witness	
          identification	 may	 be	 affected	 by	 the	 fact	 that	 the	 person	
          identified	is	of	a	different	race,	which	may	make	it	more	difficult	
          to	identify	an	individual,	whether	the	accuracy	of	an	eye	witness	
          identification	 may	 be	 affected	 by	 the	 circumstances	 under	 which	
          it	 was	 made,	 how	 much	 weight,	 if	 any,	 you	 should	 give	 to	 the	
          amount	of	certainty	expressed	by	a	witness	given	that	there	may	
          not	 be	 a	 correlation	 between	 the	 reliability	 of	 an	 eye	 witness	
6	 	

       identification	 and	 the	 amount	 of	 certainty	 expressed	 by	 the	
       witness	 in	 making	 that	 identification.	 	 It’s	 up	 to	 you	 to	 consider	
       those	 issues	 and	 evaluate	 whether	 those	 affect	 any	 eye	 witness	
       identification.	
	
The	 jury	 found	 Mahmoud	 not	 guilty	 of	 refusing	 to	 submit	 to	 arrest,	 but	

delivered	 a	 verdict	 of	 guilty	 on	 the	 charge	 of	 assault.	 	 The	 court	 sentenced	

Mahmoud	to	ninety	days’	imprisonment,	with	all	but	twenty	days	suspended,	

followed	 by	 one	 year	 of	 administrative	 release	 and	 a	 $300	 fine.	 	 This	 appeal	

followed.	

                                       III.		DISCUSSION	

       [¶10]		“We	review	jury	instructions	as	a	whole	for	prejudicial	error,	and	

to	 ensure	 that	 they	 informed	 the	 jury	 correctly	 and	 fairly	 in	 all	 necessary	

respects	 of	 the	 governing	 law.”	 	 State	 v.	 Tucker,	 2015	 ME	 68,	 ¶	 11,	

117	A.3d	595	 (quotation	 marks	 omitted).	 	 “We	 will	 vacate	 a	 judgment	 based	

on	 a	 denied	 request	 for	 a	 jury	 instruction	 if	 the	 appellant	 demonstrates	 that	

the	 requested	 instruction	 (1)	 stated	 the	 law	 correctly;	 (2)	 was	 generated	 by	

the	 evidence;	 (3)	 was	 not	 misleading	 or	 confusing;1	 and	 (4)	 was	 not	

sufficiently	 covered	 in	 the	 instructions	 the	 court	 gave.”	 	 State	 v.	 Hanaman,	

2012	 ME	 40,	 ¶	 16,	 38	 A.3d	 1278.	 	 Additionally,	 a	 “court’s	 refusal	 to	 give	 the	

requested	instruction	must	have	been	prejudicial	to	the	requesting	party.”		Id.	 	
																																																													
      1		The	State	concedes	that	the	requested	jury	instruction	was	not	misleading	or	confusing,	and	

we	do	not	discuss	this	issue	further.	
      	                                                                                                 7	

A.	       Whether	the	Requested	Instruction	Stated	the	Law	Correctly	

          [¶11]	 	 Pursuant	 to	 the	 first	 prong	 of	 the	 Hanaman	 analysis,	 the	 first	

question	 is	 whether	 Mahmoud’s	 proposed	 jury	 instructions	 stated	 the	 law	

correctly.	 	 Id.	 	 The	 State	 contends	 that	 Mahmoud’s	 proposed	 instructions	

stated	the	law	incorrectly	because,	inter	alia,	jury	instructions	on	eyewitness	

identifications	would	amount	to	a	departure	from	precedent.	

          [¶12]	 	 We	 last	 considered	 the	 propriety	 of	 jury	 instructions	 on	

eyewitness	 identification	 in	 State	 v.	 Lavoie,	 561	 A.2d	 1021	 (Me.	 1989).	 	 In	

Lavoie,	 we	 concluded	 that	 jury	 instructions	 regarding	 eyewitness	

identification	are	improper	as	a	matter	of	law	because	they	have	the	effect	of	

“singl[ing]	 out	 the	 testimony	 of	 an	 eyewitness	 for	 special	 scrutiny.”	 	 Id.	 at	

1023;	 see	 State	 v.	 McDonough,	 507	 A.2d	 573,	 575-76	 (Me.	 1986)	 (concluding	

that	 the	 trial	 court	 properly	 rejected	 the	 defendant’s	 proposed	 jury	

instruction	because	it	singled	out	testimony	for	“special	scrutiny”).	

          [¶13]	 	 Over	 the	 course	 of	 the	 nearly	 thirty	 years	 since	 our	 holding	 in	

Lavoie,	 a	 significant	 body	 of	 scientific	 research	 has	 emerged	 concerning	 the	

mechanics	of	human	memory	and	the	reliability	of	eyewitness	identifications	

generally.2		These	extensive	scientific	studies	have	provided	new	insights	into	

																																																													
      2		Courts	across	the	country	have	recently	acknowledged	and	relied	on	the	tremendous	growth	

in	the	body	of	scientific	research	in	this	area.		See,	e.g.,	State	v.	Lawson,	291	P.3d	673,	685	(Or.	2012)	
8	 	

the	 fallibility	 of	 eyewitness	 identifications,	 and	 as	 a	 result	 many	 state	 and	

federal	 courts	 now	 instruct	 jurors	 accordingly.3	 	 In	 light	 of	 these	 scientific	

																																																																																																																																																																																																				
(“Since	1979	.	.	.	there	have	been	more	than	2,000	scientific	studies	conducted	on	the	reliability	of	
eyewitness	 identification.”);	 State	 v.	 Cabagbag,	 277	 P.3d	 1027,	 1035	 (Haw.	 2012)	 (“Since	 the	 first	
cases	addressing	the	reliability	of	eyewitness	testimony	were	decided	in	the	1970s,	a	robust	body	
of	research	in	the	area	of	eyewitness	identification	has	emerged.”);	State	v.	Henderson,	27	A.3d	872,	
877	(N.J.	2011)	(“In	the	thirty-four	years	since	the	United	States	Supreme	Court	announced	a	test	
for	the	admission	of	eyewitness	identification	evidence	.	.	.	a	vast	body	of	scientific	research	about	
human	 memory	 has	 emerged.	 	 That	 body	 of	 work	 casts	 doubt	 on	 some	 commonly	 held	 views	
relating	 to	 memory.”);	 see	 also	 State	 v.	 Guilbert,	 49	 A.3d	 705,	 720	 &	 n.9	 (Conn.	 2012)	 (collecting	
studies	 reflecting	 “a	 near	 perfect	 scientific	 consensus”	 that	 eyewitness	 identifications	 are	
potentially	 unreliable);	 Mass.	 Supreme	 Judicial	 Court	 Study	 Grp.	 on	 Eyewitness	 Evidence,	 Report	
and	            Recommendations	                              to	          the	           Justices	               (2013)	               (Study	               Group	               Report),	
[https://perma.cc/WY4M-YNZN].	
         	
      3	 	 In	 Perry	 v.	 New	 Hampshire,	 565	 U.S.	 228	 (2012),	 the	 United	 States	 Supreme	 Court	 cited	

numerous	 examples	 of	 jury	 instructions	 on	 eyewitness	 testimony	 adopted	 by	 state	 and	 federal	
courts:	
         	
               See	 Model	 Crim.	 Jury	 Instr.	 No.	 4.15	 (CA3	 2009);	 United	 States	 v.	 Holley,	
               502	F.2d	273,	 277-278	 (CA4	 1974);	 Pattern	 Crim.	 Jury	 Instr.	 No.	 1.29	 (CA5	 2001);	
               Pattern	 Crim.	 Jury	 Instr.	 No.	 7.11	 (CA6	 2011);	 Fed.	 Crim.	 Jury	 Instr.	 No.	 3.08	
               (CA7	1999);	 Model	 Crim.	 Jury	 Instr.	 for	 the	 District	 Courts	 No.	 4.08	 (CA8	 2011);	
               Model	 Crim.	 Jury	 Instr.	 No.	 4.11	 (CA9	 2010);	 Crim.	 Pattern	 Jury	 Instr.	 No.	 1.29	
               (CA10	2011);	 Pattern	 Jury	 Instr.	 (Crim.	 Cases)	 Spec.	 Instr.	 No.	 3	 (CA11	 2010);	
               Rev.	Ariz.	Jury	Instr.,	Crim.,	No.	39	(3d	ed.	2008);	1	Judicial	Council	of	Cal.	Crim.	Jury	
               Instr.	No.	315	(Summer	2011);	Conn.	Crim.	Jury	Instr.	2.6-4	(2007);	2	Ga.	Suggested	
               Pattern	 Jury	 Instr.	 (Crim.	 Cases)	 No.	 1.35.10	 (4th	 ed.	 2011);	 Ill.	 Pattern	 Jury	 Instr.,	
               Crim.,	 No.	 3.15	 (Supp.	 2011);	 Pattern	Instr.,	 Kan.	 3d,	 Crim.,	 No.	 52.20	 (2011);	
               1	Md.	Crim.	 Jury	 Instr.	 &	 Commentary	 §§	 2.56,	 2.57(A),	 2.57(B)	 (3d	 ed.	 2009	 and	
               Supp.	 2010);	 Mass.	 Crim.	 Model	 Jury	 Instr.	 No.	 9.160	 (2009);	 10	 Minn.	 Jury	 Instr.	
               Guides,	 Crim.,	 No.	 3.19	 (Supp.	 2006);	 N.	 H.	 Crim.	 Jury	 Instr.	 No.	 3.06	 (1985);	
               N.	Y.	Crim.	 Jury	 Instr.	 “Identification--One	 Witness”	 and	 “Identification--Witness	
               Plus”	 (2d	 ed.	 2011);	 Okla.	 Uniform	 Jury	 Instr.,	 Crim.,	 No.	 9-19	 (Supp.	 2000);	
               1	Pa.	Suggested	 Standard	 Crim.	 Jury	 Instr.	 No.	 4.07B	 (2d	 ed.	 2010);	 Tenn.	 Pattern	
               Jury	 Instr.,	 Crim.,	 No.	42.05	 (15th	 ed.	 2011);	 Utah	 Model	 Jury	 Instr.	 CR404	
               (2d	ed.	2010);	Model	Instructions	from	the	Vt.	Crim.	Jury	Instr.	Comm.	Nos.	CR5-601,	
               CR5-605	(2003);	W.	Va.	Crim.	Jury	Instr.	No.	5.05	(6th	ed.	2003).	
         	
Id.	at	246	n.7.		The	widespread	judicial	endorsement	of	jury	instructions	on	eyewitness	reliability	
reflects	 the	 improved	 scientific	 understanding	 in	 this	 field.	 	 See,	e.g.,	 Commonwealth	 v.	 Gomes,	
22	N.E.3d	 897,	 900	 (Mass.	2015)	 (“[W]e	 conclude	 that	 there	 are	 scientific	 principles	 regarding	
eyewitness	 identification	 that	 are	 ‘so	 generally	 accepted’	 that	 it	 is	 appropriate	 in	 the	 future	 to	
instruct	juries	regarding	these	principles	so	that	they	may	apply	the	principles	in	their	evaluation	of	
eyewitness	 identification	 evidence.”),	 abrogated	 by	 Commonwealth	 v.	 Bastaldo,	 32	 N.E.3d	 873	
       	                                                                                                                                                                                       9	

studies,	some	courts	have	expressed	a	preference	for	jury	instructions	rather	

than	 expert	 testimony	 addressing	 the	 eyewitness	 identification	 issue.		

For	example,	 in	 United	 States	 v.	 Jones,	 the	 First	 Circuit	 concluded	 that	 “[t]he	

judge	was	fully	entitled	to	conclude	that	this	general	information	[pertaining	

to	 eyewitness	 reliability]	 could	 be	 more	 reliably	 and	 efficiently	 conveyed	 by	

instructions	 rather	 than	 through	 dueling	 experts.”	 	 689	 F.3d	 12,	 20	

(1st	Cir.	2012).	

              [¶14]		The	New	Jersey	Supreme	Court	and	the	Massachusetts	Supreme	

Judicial	 Court,	 among	 others,	 have	 conducted	 comprehensive	 analyses	 of	 the	

science	 relating	 to	 eyewitness	 reliability.4	 	 Embedded	 in	 this	 research	

																																																																																																																																																																																																				
(Mass.	2015)	(building	on	Gomes	by	specifying	when	evidence	warrants	a	cross-racial	identification	
instruction);	Cabagbag,	277	P.3d	at	1038	(“[T]he	impetus	for	a	change	in	our	approach	lies	in	the	
empirical	research	that	reveals	that	people	generally	do	not	understand	all	of	the	factors	that	affect	
the	reliability	of	an	eyewitness	identification.”);	Henderson,	27	A.3d	at	878,	910	(concluding	that	the	
then-current	 “standard	 for	 assessing	 eyewitness	 identification	 evidence	.	.	.	overstate[d]	 the	 jury’s	
inherent	ability	to	evaluate	evidence	offered	by	eyewitnesses	who	honestly	believe	their	testimony	
is	 accurate,”	 and	 stating	 that	 studies	 demonstrate	 that	 “laypersons	 are	 largely	 unfamiliar	 with	
scientific	 findings	 and	 often	 hold	 beliefs	 to	 the	 contrary”	 (quotation	 marks	 omitted)).	 	 The	 use	 of	
these	instructions	is	consistent	with	the	Supreme	Court’s	recent	endorsement	of	such	instructions.		
See	 Perry,	 565	 U.S.	 at	 233	 (“When	 no	 improper	 law	 enforcement	 activity	 is	 involved,	 we	 hold,	 it	
suffices	 to	 test	 reliability	 through	.	.	.	jury	 instructions	 on	 both	 the	 fallibility	 of	 eyewitness	
identification	and	the	requirement	that	guilt	be	proved	beyond	a	reasonable	doubt.”).	
         	
      4		In	2009,	the	New	Jersey	Supreme	Court	appointed	a	Special	Master	to	evaluate	and	analyze	the	

scientific	 evidence	 relating	 to	 eyewitness	 identifications.	 	 Henderson,	 27	 A.3d	 at	 877,	 884.	 	 After	
scrutinizing	 the	 testimony	 of	 seven	 experts	 resulting	 in	 over	 2,000	 pages	 of	 transcripts,	 and	
reviewing	 hundreds	 of	 scientific	 studies,	 the	 Special	 Master	 concluded	 that	 “[t]he	 science	
abundantly	 demonstrates	 the	 many	 vagaries	 of	 memory	 encoding,	 storage,	 and	 retrieval;	 the	
malleability	 of	 memory;	 the	 contaminating	 effects	 of	 extrinsic	 information;	 the	 influence	 of	 police	
interview	 techniques	 and	 identification	 procedures;	 and	 the	 many	 other	 factors	 that	 bear	 on	 the	
reliability	 of	 eyewitness	 identifications.”	 	 Id.	 at	 877,	 916	 (alteration	 in	 original)	 (quotation	 marks	
omitted).	 	 The	 research	 presented	 to	 the	 Special	 Master	 in	 Henderson	 included	 “more	 than	
10	 	

concerning	 eyewitness	 reliability	 is	 the	 generally	 accepted	 notion	 that	 a	

witness	may	have	increased	difficulty	identifying	persons	of	another	race.5		In	

light	of	the	voluminous	body	of	scientific	research	that	has	emerged	regarding	

the	reliability	of	eyewitness	identification,	and	the	subsequent	evolving	trend	

among	 both	 state	 and	 federal	 courts	 to	 instruct	 juries	 on	 this	 matter,	 we	

																																																																																																																																																																																																				
twenty-five	 meta-analyses,”	 id.	 at	 893,	 and	 was	 described	 as	 “represent[ing]	 the	 gold	 standard	 in	
terms	 of	 the	 applicability	 of	 social	 science	 research	 to	 the	 law,”	 id.	 at	 916	 (quotation	 marks	
omitted).	 	 The	 New	 Jersey	 Supreme	 Court	 detailed	 the	 findings	 of	 the	 Special	 Master,	 including	 a	
thorough	discussion	of	the	mechanics	of	human	memory	and	how	a	host	of	system	and	estimator	
variables	can	adversely	affect	memory.		Id.	at	892-912.		As	a	result	of	the	Special	Master’s	findings,	
the	 court	 revised	 its	 framework	 for	 evaluating	 eyewitness	 testimony	 by	 instructing	 courts	 to	
“develop	and	use	enhanced	jury	charges.”		Id.	at	919.	
         	
      In	2011,	the	Massachusetts	Supreme	Judicial	Court	convened	the	Supreme	Judicial	Court	Study	
Group	 on	 Eyewitness	 Evidence	 (the	 Study	 Group).	 	 See	 Gomes,	 22	 N.E.3d	 at	 900	 &	 n.3;	
Commonwealth	 v.	 Walker,	 953	N.E.2d	 195,	 208	 n.16	 (Mass.	2011).	 	 The	 Study	 Group	 was	 tasked	
with	determining	“whether	existing	model	jury	instructions	provide	adequate	guidance	to	juries	in	
evaluating	eyewitness	testimony.”		See	Walker,	953	N.E.2d	at	208	n.16.		In	assessing	the	state	of	the	
science,	 the	 Study	 Group	 relied	 in	 part	 on	 the	 Report	 of	 the	 Special	 Master	 to	 the	 New	 Jersey	
Supreme	Court	in	Henderson,	see	Study	Group	Report	at	15	n.17,	and	additionally	conducted	its	own	
extensive	survey	of	the	available	scientific	research,	see	Study	Group	Report	at	15-32.		In	2013,	the	
Study	 Group	 issued	 a	 Report	 and	 Recommendation	 concluding	 that	 the	 Massachusetts	 jury	
instructions	 on	 eyewitness	 identification	 were	 inadequate,	 among	 other	 model	 jury	 instructions	
that	 were	 also	 based	 on	 the	 model	 jury	 instructions	 set	 forth	 in	 United	States	 v.	 Telfaire,	
469	F.2d	552,	558-59	(D.C.	Cir.	1972).		See	Study	Group	Report	at	3-4	&	n.4,	51-58,	117-146.	
      	
      5	 	 We	 have	 not	 previously	 addressed	 the	 issue	 of	 cross-racial	 identification.	 	 See	 State	 v.	 Kelly,	

2000	 ME	 107,	 ¶	 16,	 752	 A.2d	 188.	 	 The	 current	 state	 of	 the	 science	 strongly	 suggests	 that	
cross-racial	 identifications	 tend	 to	 be	 less	 accurate	 than	 same-race	 identifications.	 	 See,	 e.g.,	
Bastaldo,	 32	 N.E.3d	 at	 880-81	 (“The	 existence	 of	 the	 ‘cross-race	 effect’	 (CRE)—that	 people	 are	
generally	less	accurate	at	identifying	members	of	other	races	than	they	are	at	identifying	members	
of	their	own	race—has	reached	a	near	consensus	in	the	relevant	scientific	community	and	has	been	
recognized	 by	 courts	and	 scholars	 alike.	 	 We	 remain	 convinced	 that	 jurors	 who	 are	 asked	 to	
evaluate	 the	 accuracy	 of	 an	 identification	 should	 be	 informed	 of	 the	 CRE.”	 (footnotes	 omitted));	
Lawson,	291	P.3d	at	703	(“Studies	also	indicate	that	witnesses	are	significantly	better	at	identifying	
members	 of	 their	 own	 race	 than	 those	 of	 other	 races.”);	 Henderson,	 27	 A.3d	 at	 907	
(“A	meta-analysis	.	.	.	involving	thirty-nine	studies	and	nearly	5,000	identifications[]	confirmed	the	
[New	Jersey	 Supreme]	 Court’s	 prior	 finding”	 that	 a	 witness	 may	 have	 more	 difficulty	 identifying	
members	of	another	race).	
      	
      	                                                                                               11	

conclude	 that	 it	 is	 permissible,	 where	 relevant,	 to	 instruct	 jurors	 on	 the	

reliability	 of	 eyewitness	 identification.6	 	 We	 do	 not,	 however,	 conclude	 that	

the	 use	 of	 an	 eyewitness	 identification	 instruction	 is	 required	 in	 every	 case	

involving	 an	 eyewitness	 identification.	 	 For	 example,	 the	 eyewitness	

identification	instruction	would	not	ordinarily	be	generated	in	instances	when	

the	identified	person	is	already	known	to	the	witness.	

          [¶15]		Prior	to	our	decision	today,	the	jury	instructions	in	this	case,	both	

as	 proposed	 and	 as	 given,	 did	 not	 reflect	 our	 previous	 jurisprudence.		

However,	 as	 the	 trial	 court	 explicitly	 reasoned,	 the	 instructions	 were	

consistent	 with	 the	 evolution	 of	 the	 law	 regarding	 eyewitness	 identification.		

Thus,	 contrary	 to	 the	 State’s	 contention,	 the	 jury	 instructions	 that	 the	 court	

gave	are	a	correct	statement	of	the	law	as	we	confirm	it	today.	

B.	       Whether	the	Requested	Instruction	Was	Generated	by	the	Evidence	

          [¶16]		Having	concluded	that	jury	instructions	on	eyewitness	reliability	

are	 permissible,	 we	 next	 decide	 whether	 the	 requested	 instruction	 was	

generated	 by	 the	 evidence	 in	 this	 case.	 	 Hanaman,	 2012	 ME	 40,	 ¶	 16,	

38	A.3d	1278.		Mahmoud	sought	an	instruction	on	four	distinct	issues	relating	

to	 eyewitness	 reliability:	 (1)	 suggestive	 identification	 circumstances;	

																																																													
      6		To	the	extent	that	our	decision	today	is	in	conflict	with	our	previous	precedents,	this	decision	

overrules	them.	
12	 	

(2)	cross-racial	 identification;	 (3)	 the	 stress	 experienced	 by	 the	 person	

making	the	identification;	and	(4)	the	uncertain	relationship	between	witness	

confidence	 and	 accuracy.	 	 The	 State	 concedes	 on	 appeal	 that	 the	 evidence	

generated	three	of	the	issues,	contesting	only	whether	the	evidence	presented	

at	 trial	 provided	 a	 basis	 for	 an	 instruction	 as	 to	 suggestive	 identification	

circumstances,	which	the	court	declined	to	give.	

        [¶17]	 	 Mahmoud	 contends	 that	 an	 instruction	 was	 warranted	 because	

he	 was	 “paraded”	 before	 the	 victim	 and	 the	 victim’s	 friend	 and	 was	 the	 only	

suspect	 shown	 to	 them.	 	 We	 note	 that	 there	 was	 no	 challenge	 pursuant	 to	

Stovall	 v.	 Denno,	 388	 U.S.	 293	 (1967),	 or	 its	 progeny7	 seeking	 to	 exclude	

identification	 evidence	 at	 trial,	 and	 therefore	 the	 scope	 of	 our	 review	 is	

limited	to	whether	a	jury	instruction	on	suggestive	identification	procedures	

was	raised	by	the	evidence	here.	



																																																													
      7		In	Stovall	v.	Denno,	388	U.S.	293,	301-02	(1967),	the	Court	held	that	a	defendant	may	claim	that	

“the	 confrontation	 conducted	.	.	.	was	 so	 unnecessarily	 suggestive	 and	 conducive	 to	 irreparable	
mistaken	 identification	 that	 he	 was	 denied	 due	 process	 of	 law.”	 	 See	 Neil	 v.	 Biggers,	 409	 U.S.	 188,	
196	(1972);	Coleman	v.	Alabama,	399	U.S.	1,	4	(1970);	Foster	v.	California,	394	U.S.	440,	442	(1969);	
Simmons	v.	United	States,	390	U.S.	377,	383	(1968).		The	determination	of	whether	an	identification	
was	 “unnecessarily	 suggestive,”	 the	 Court	 explained,	 is	 based	 on	 a	 totality	 of	 the	 circumstances,	
Stovall,	388	U.S.	at	302,	and	among	the	factors	to	be	considered	are	“the	opportunity	of	the	witness	
to	view	the	criminal	at	the	time	of	the	crime,	the	witness’	degree	of	attention,	the	accuracy	of	the	
witness’	prior	description	of	the	criminal,	the	level	of	certainty	demonstrated	by	the	witness	at	the	
confrontation,	and	the	length	of	time	between	the	crime	and	the	confrontation,”	Biggers,	409	U.S.	at	
199-200.	
         	
    	                                                                                                      13	

        [¶18]	 	 Contrary	 to	 Mahmoud’s	 contention,	 the	 evidence	 presented	 at	

trial	 did	 not	 generate	 an	 instruction	 as	 to	 suggestive	 identification	

circumstances.	 	 Mahmoud	 was	 first	 identified	 to	 the	 police	 by	 the	 victim	

shortly	 after	 the	 police	 arrived	 at	 the	 scene	 and	before	 Mahmoud	 fled	 into	 a	

nearby	apartment	building.		Although	there	is	no	dispute	that	Mahmoud	was	

brought	 near	 the	 victim	 and	 his	 friend	 as	 officers	 were	 escorting	 him	 to	 the	

police	 cruiser,	 there	 is	 no	 evidence	 that	 the	 officers	 conducted	 a	 show-up	

procedure.	 	 The	 only	 evidence	 in	 the	 record	 potentially	 establishing	 a	

suggestive	 identification	 practice	 was	 a	 statement	 by	 the	 victim’s	 friend	 that	

the	 police	 had	 asked	 her	 to	 identify	 the	 assailant.	 	 The	 friend’s	 testimony,	

however,	conflicted	with	the	officer’s	earlier	testimony	that	he	had	not	asked	

any	 witness	 to	 identify	 the	 suspect.	 	 Despite	 the	 conflicting	 testimony,	 there	

was	 no	 follow-up	 questioning	 or	 cross-examination	 relating	 to	 the	

identification	 procedure.	 	 Additionally,	 Mahmoud	 concedes	 that	 he	 did	 not	

attempt	to	exclude	the	identifications	at	any	point	before	or	during	trial.8		In	


																																																													
      8		Even	if	such	a	challenge	had	been	made,	it	is	unlikely	that	the	identification	would	have	been	

excluded	 because	 the	 accuracy	 of	 the	 identification	 is	 supported	 by	 indicia	 of	 reliability.	 	 See	
Biggers,	409	U.S.	at	199-200.		The	victim	had	ample	time	to	observe	Mahmoud	because	Mahmoud	
acted	as	a	translator	between	the	victim	and	the	car	owner	for	more	than	five	minutes.		After	the	
opportunity	 to	 observe	 his	 assailant,	 the	 victim	 offered	 a	 description	 of	 Mahmoud	 that	 was	
corroborated	 by	 his	 friend’s	 9-1-1	 call	 offering	 the	 same	 description,	 which	 was	 further	
corroborated	 by	 the	 bystander’s	 description	 of	 Mahmoud	 to	 another	 officer.	 	 The	 victim	 also	
identified	 Mahmoud	 prior	 to	 any	 alleged	 suggestive	 circumstances,	 and	 two	 officers	 testified	 that	
the	 man	 apprehended	 inside	 the	 building—that	 is,	 Mahmoud—was	 the	 same	 man	 the	 victim	
14	 	

this	 light,	 we	 conclude	 that	 the	 evidence	 did	 not	 generate	 an	 instruction	 on	

suggestive	identification	circumstances.		See	supra	n.8.	

C.	            Whether	 the	 Requested	 Instruction	 Was	 Sufficiently	 Covered	 by	 the	

               Instructions	Given	

               [¶19]		We	turn	next	to	the	fourth	prong	of	the	Hanaman	analysis,	which	

is	 whether	 the	 jury	 instructions	 sought	 were	 sufficiently	 covered	 by	 the	

instructions	 actually	 given.	 	 Hanaman,	 2012	 ME	 40,	 ¶	 16,	 38	 A.3d	 1278.		

Mahmoud	sought	an	instruction	on	four	distinct	factors	relating	to	eyewitness	

identification:	 (1)	 suggestive	 identification	 circumstances;	 (2)	 cross-racial	

identification;	(3)	stress;	and	(4)	the	uncertain	relationship	between	witness	

confidence	and	accuracy.		Mahmoud	does	not	challenge	the	sufficiency	of	the	

cross-racial	 identification	 instruction,	 and	 we	 have	 concluded	 that	 an	

instruction	 concerning	 suggestive	 identification	 circumstances	 was	 not	

generated	 by	 the	 evidence.	 	 We	 now	 address	 the	 two	 remaining	 factors	 in	

turn.	

               [¶20]	 	 Mahmoud’s	 requested	 instructions	 concerning	 the	 effects	 of	

stress	 on	 the	 person	 making	 the	 identification	 and	 the	 minimal	 correlation	

between	 that	 person’s	 confidence	 in	 making	 the	 identification	 and	 its	 actual	
																																																																																																																																																																																																				
identified	 before	 the	 apprehension.	 	 Finally,	 the	 victim	 again	 identified	 his	 assailant	 immediately	
after	his	apprehension,	which	took	place	very	shortly	after	the	initial	attack.	
      	
   	                                                                                  15	

accuracy	 were	 covered	 by	 the	 court’s	 instructions	 as	 given.	 	 With	 regard	 to	

stress,	 Mahmoud	 proposed	 the	 following	 instruction:	 “You	 may	 consider	 the	

following	in	evaluating	the	accuracy	of	an	eyewitness	identification	.	.	.	risks	of	

identification	 under	 stress.”	 	 The	 instruction	 that	 the	 court	 gave	 stated	 that	

“you	 should	 consider	 the	 following	 in	 determining	 the	 accuracy	 of	 any	

eye	witness	 identification	.	.	.	whether	 the	 accuracy	 of	 an	 eye	 witness	

identification	may	be	affected	by	the	circumstances	under	which	it	was	made.”		

Although	 the	 court’s	 instruction	 did	 not	 use	 the	 word	 “stress,”	 its	 broad	

statement	 that	 “an	 eye	 witness	 identification	 may	 be	 affected	 by	 the	

circumstances	 under	 which	 it	 was	 made”	 encapsulates	 the	 concept	 of	 stress,	

among	 myriad	 other	 factors.	 	 At	 trial,	 the	 jury	 heard	 extensive	 testimony	

about	 the	 significant	 injury	 to	 the	 victim’s	 eye	 shortly	 before	 he	 identified	

Mahmoud,	and	photos	were	published	to	the	jury	depicting	the	injury.		Thus,	

the	court’s	more	generalized	instruction	covered	the	concept	of	stress,	and	the	

jury	could	have	readily	deduced	that	stress	was	among	the	factors	potentially	

influencing	a	witness’s	identification	of	Mahmoud.	

       [¶21]		With	regard	to	accuracy,	Mahmoud’s	proposed	instruction	stated	

that	 “[y]ou	 may	 consider	 the	 following	 in	 evaluating	 the	 accuracy	 of	 an	

eyewitness	identification	.	.	.	at	best,	weak	correlation	between	the	witness’s	
16	 	

confidence	and	accuracy	of	the	identification.”		The	instruction	that	the	court	

gave	stated	that		

        you	should	consider	the	following	in	determining	the	accuracy	of	
        any	 eye	 witness	 identification	 .	 .	 .	 how	 much	 weight,	 if	 any,	 you	
        should	 give	 to	 the	 amount	 of	 certainty	 expressed	 by	 a	 witness	
        given	 that	 there	 may	 not	 be	 a	 correlation	 between	 the	 reliability	
        of	 an	 eye	 witness	 identification	 and	 the	 amount	 of	 certainty	
        expressed	by	the	witness	in	making	that	identification.	
        	
        [¶22]	 	 The	 court’s	 instruction	 sufficiently	 covered	 the	 proposed	

instruction	 because,	 unlike	 Mahmoud’s	 proposed	 “at	 best,	 weak	 correlation”	

language,	the	court’s	instruction	suggested	that	there	could	be	no	correlation	

at	all.		Because	the	jury	was	presented	with	the	possibility	that	there	may	be	

no	 correlation	 between	 confidence	 and	 accuracy,	 the	 court’s	 instruction	

sufficiently	covered	Mahmoud’s	proposed	instruction.	

        The	entry	is:	

                     Judgment	affirmed.	
	
	       	     	      	     	     	
    	                                                                     17	

	
On	the	briefs:	
	
      Jamesa	J.	Drake,	Esq.,	Drake	Law,	LLC,	Auburn,	for	appellant	
      Ali	M.	Mahmoud	
      	
      Lisa	Bogue,	Asst.	Dist.	Atty.,	and	Michael	Dumas,	Stud.	Atty.,	
      Prosecutorial	 District	 III,	 Auburn,	 for	 appellee	 State	 of	
      Maine	
	
	
At	oral	argument:	
	
      Jamesa	J.	Drake,	Esq.,	for	appellant	Ali	M.	Mahmoud	
      	
      Michael	Dumas,	Stud.	Atty.,	for	appellee	State	of	Maine	
	
	
	
Androscoggin	County	Superior	Court	docket	number	CR-2014-858	
FOR	CLERK	REFERENCE	ONLY